McAdam, G. J.
The Code, § 1775, requires the complaint by or against a corporation to state whether it is a domestic or foreign corporation, and, if the latter, the state, country, or government by or under whose laws it was created. See, also, Clegg v. Union, 8 Civil Proc. R. 401; Bank v. Doying, 11 Civil Proc. R. 61. For failure to observe this provision, the complaint is defective, and the demurrer well taken. The demurrer is a plea, and was neither waived nor excluded. Motion for judgment denied, with leave to the plaintiff to amend on payment, within six days, of $10 costs.